DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,939,392. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in scope and thus encompass conflicting claims 1-18 of U.S. Patent No. 10,939,392.
As to claim 1, conflicting claim 1 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 3, conflicting claim 2 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 4, conflicting claim 3 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.

As to claim 6, conflicting claim 7 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 8, conflicting claim 4 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 9, conflicting claim 5 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 10, conflicting claim 8 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 12, conflicting claim 9 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 13, conflicting claim 10 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 14, conflicting claim 11 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.
As to claim 15, conflicting claim 12 of the U.S. Patent No. 10,939,392 includes all the claimed limitations.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. 2019/0089451) in view of Jeon (US Pub. 2019/0253986).
Regarding claim 1, Seo discloses a method of a device in Radio Resource Control (RRC)-connected mode in Uu link to perform sidelink transmission (par.038 “a user plane of radio interface protocol”, par.041 “RRC connected mode”), comprising: 
configuring the device to use at least Downlink (DL) pathloss for sidelink power control (par.0184 “the PLc corresponds to a pathloss parameter in a serving c”); and
performing a sidelink transmission to one or more other devices based on a sidelink transmit power (par.0182-0183 “UE transmit power PPSSCH”).  
Seo discloses the UE deriving a first DL pathloss value (par.079) for transmission power PUSCH (par.074-075); however, Seo fails to teach one specific kind of uplink data transmission scheduled by Downlink Control Information (DCI) format 0_0.
Jeon discloses one specific kind of uplink data transmission scheduled by Downlink Control Information (DCI) format 0_0 (par.0408 “DCI format 0_0 may be used for scheduling of a PUSCH”, par.0531 “the PUSCH transmission power”, par.0537 “PLf,c(qd) may be a downlink path-loss estimate…..calculated by the wireless device”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo with the above teaching of Jeon in order to provide DCI format 0_0 used for scheduling PUSCH transmission as suggested by Jeon.

Regarding claims 3  and 19, the modified Seo discloses including deriving a second DL pathloss value (Jeon, par.0537 “PLf,c(qd) may be a downlink path-loss estimate…..calculated by the wireless device) for determining an uplink transmit power of an uplink data transmission, wherein the uplink data transmission is not the one specific kind of uplink data transmission (Jeon, par.0409 “DCI format 0_1”); and determining or deriving the sidelink transmit power without basing on or considering the second DL pathloss value (Leo, par.0171 “a synchronization signal transmitted by the D2D relay”).  
Regarding claim 4, the modified Seo discloses DL pathloss value for determining or deriving sidelink transmit power is associated or aligned to DL pathloss value for determining or deriving uplink transmit power of the one specific kind of uplink data (Jeon, par.409 “DCI format 0_0 may be used for scheduling of a PUSCH”).
Regarding claim 5, the modified Seo discloses the first DL pathloss value for determining or deriving the sidelink transmit power (Seo, par.0184 “the PLc corresponds to a pathloss parameter in a serving c”, par.0182-0183 “UE transmit power PPSSCH”) is not associated with or not aligned to DL pathloss value for determining uplink transmit power of a non-specific kind of uplink data transmission that is different than the one specific kind of uplink data transmission (Jeon, par.0450 “DCI format 0_1).  
Regarding claims 6 and 18, the modified Seo discloses the non-specific kind of uplink data transmission comprises Physical Uplink Shared Channel (PUSCH) 
Regarding claim 8, the modified Seo discloses DL pathloss value for determining or deriving sidelink transmit power is derived based on DL Reference Signal (RS) used for deriving DL pathloss value for determining or deriving uplink transmit power of the one specific kind of uplink data transmission (Jeon, par.408 “DCI format 0_0 may be used for the scheduling of a PUSCH”). 
Regarding claim 16, the modified Seo discloses everything as claim 1 above; more specifically, the modified Seo discloses a processor; a memory operatively coupled to the processor (Seo, fig.14 element 120).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo.
Regarding claim 10, the modified Seo discloses a method of a device in Radio Resource Control (RRC)-connected mode in Uu link to perform sidelink transmission (par.0141 “RRC connected state in the mode 1”), comprising: 

deriving one or more DL pathloss values based on one or more Synchronization Signal (SS) (par.0171 “the D2D transmitter calculates pathloss…on the basis of a reference signa l…… synchronization signal transmitted by the D2D relay”) or Physical Broadcast Channel (PBCH) blocks with different indexes (consideration is optional)
selecting (consideration is optional) or deriving a specific DL pathloss value based on the one or more DL pathloss values (par.0182-0183 “UE transmit power PPSSCH”, par.0184 “the PLc corresponds to a pathloss parameter in a serving c”); and performing a sidelink transmission with a sidelink transmit power (par.0182-0183 “UE transmit power PPSSCH”).
Regarding claim 11, Seo discloses determining or deriving the sidelink transmit power based on the specific DL pathloss value (par.0184 “the PLc corresponds to a pathloss parameter in a serving c”).  
Regarding claim 13, the modified Seo discloses the device derives the one or more DL pathloss values based on one or more SS (Seo, par.0171 “the D2D transmitter calculates pathloss…on the basis of a reference signal….synchronization signal transmitted by the D2D relay) or PBCH blocks that the device obtains from Master Information Block (MIB), consideration is optional.  
Regarding claim 14, Seo discloses the device derives each DL pathloss value respectively based on SS (par.0171) or PBCH block with one SS or PBCH block index (consideration is optional).


transmission (Jeon, par.0408 “DCI format 0_0 may be used for scheduling of a PUSCH”, par.0531 “the PUSCH transmission power”, par.0537 “PLf,c(qd) may be a downlink path-loss estimate…..calculated by the wireless device”).  

Allowable Subject Matter
Claims 7, 9, 12, 15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642